DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  Applicant argues that Vogel makes not reference to controlling a rotation direction of a drum and teaches away from using a temperature sensor due to poor energy efficiency.  Examiner notes that Vogel is not relied upon to teach controlling a rotation direction of a drum which is disclosed by Lee. Paragraph [0004] does not teach away from the use of a temperature sensor to determine the degree of dryness of laundry, but rather points out that energy efficiency can be increased if the drying time can be extended.  Similarly, applicant’s argument that Park does not teach the measured dryness is equal to or less than a predetermined value after changing direction of the drum is not persuasive since Park is not used to teach this feature.  In order to better understand applicant’s invention, examiner looked for teaching in the disclosure as to how reversing direction of the drum had any surprising or novel effect on the drying time remaining but failed in this effort.  There is substantial prior art for determining the time remaining in an operation based on time elapsed.  This is the nature of a timer.  It is not clear how this known technology is any different before or after a drum is reversed or if the drum is never reversed.  Applicant is encouraged to request an interview with examiner at the telephone number below if applicant believes .

Claim Rejections - 35 USC § 112
Claim 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 12-14 recites identifying a time for which the dry cycle is to be additionally performed based on the dry state of the laundry after rotation direction of the drum is changed, whereas lines 19-22 recites identifying the time based on the time elapsed from the start of the dry cycle.  It is not clear how the time remaining can be determined based on both the dry state of the laundry and the time elapsed.  Examiner can find no support in the specification for this configuration.  Examiner presumes applicant intended to recite that the direction of the drum is reversed based on the dry state of the laundry but not that the time left is based on the dry state of the laundry.  Claim 11 has the same claim construction rejected in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762